Case 2:19-cv-11883-LVP-EAS ECF No. 24, PageID.1452 Filed 01/25/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KAREN MUNSON,

                   Plaintiff,
                                                    Civil Case No. 19-11883
v.                                                  Honorable Linda V. Parker

COMMISSIONER OF
SOCIAL SECURITY,

               Defendant.
_______________________________/

 OPINION AND ORDER GRANTING MOTION FOR AUTHORIZATION
          OF ATTORNEY FEES PURSUANT TO § 406(b)
               OF THE SOCIAL SECURITY ACT

      Plaintiff commenced this action to appeal a final administrative decision

denying her claim for benefits under the Social Security Act. The parties thereafter

stipulated to a remand to the Social Security Administration for further action

pursuant to sentence four of 42 U.S.C. § 405(g). (ECF No. 20.) The parties also

stipulated to an order awarding attorney’s fees to Plaintiff’s counsel in the amount

of $2,782.50 under the Equal Access to Justice Act, 28 U.S.C. § 2412. (ECF No.

22.) On remand, Plaintiff was found disabled and awarded past due benefits of

$60,487.00. (Mot. Exs. A, B, ECF No. 23 at Pg ID 1412-20.) At the

administrative level, Plaintiff requested an attorney’s fee of $6,000. (Mot. ¶ 8,

ECF No. 23 at Pg ID 1404.)
Case 2:19-cv-11883-LVP-EAS ECF No. 24, PageID.1453 Filed 01/25/21 Page 2 of 3




      The matter is presently before the Court on a motion for authorization of

attorney’s fees pursuant to 42 U.S.C. § 406(b) in the amount of $9,121.75, filed by

Plaintiff’s counsel. (ECF No. 23.) Counsel indicates that, if awarded, he will

return the fees awarded under the EAJA to Plaintiff. (Id. ¶ 8, Pg ID 1404.)

Plaintiff consents to the fee request. (Id. ¶ 10, Pg ID 1405.) Defendant takes no

position on the motion. (Id. ¶ 11, Pg ID 1405.)

      Section 406(b) authorizes a court to award a social security claimant the fees

for his or her representative in an amount not to exceed twenty-five percent of the

total of the past-due benefits to which the claimant is entitled. 42 U.S.C. § 406(b).

While fee awards are possible under both the EAJA and § 406(b), Congress

provided that “the claimant’s attorney must ‘refund to the claimant the amount of

the smaller fee.’” Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002) (quoting Pub.

L. 99-80, § 3, 99 Stat. 186).

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion for Attorney Fees Pursuant to

§ 406(b) of the Social Security Act is GRANTED and Plaintiff’s counsel is

awarded fees in the amount of $9,121.75;

      IT IS FURTHER ORDERED that Plaintiff’s counsel shall refund to
Case 2:19-cv-11883-LVP-EAS ECF No. 24, PageID.1454 Filed 01/25/21 Page 3 of 3




       Plaintiff the $2,782.50 previously awarded under the Equal Access to Justice

Act.

       IT IS SO ORDERED.
                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE


 Dated: January 25, 2021
